ON SUGGESTION OF ERROR.
A post hole was dug in the ground near the sidewalk about ten years before this suit was brought; it was about two and a half feet deep and a foot in diameter. The purpose for which it was dug was abandoned. Three or four days after it was dug it was covered over with *Page 250 
planks, and the planks covered with dirt. The grass grew over it so that it looked about like any other part of the surrounding ground. It was in that condition and had been for several years before appellant was injured. Appellant contends that this hole was a public nuisance, although its presence was not observable and was not ascertainable by reasonable inspection. A public nuisance is an annoyance to the public. In order to be a public nuisance, it must affect the rights enjoyed by citizens as a part of the public; that is, the rights to which every citizen is entitled. 46 C.J., pp. 645, 646, sections 1-3.
Suggestion of error overruled.